Citation Nr: 0836453	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-29 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1953 to November 
1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted service 
connection for left ear hearing loss and denied service 
connection for right ear hearing loss and tinnitus.


FINDINGS OF FACT

1.  Right ear hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence of record to have been 
etiologically related to service.

2.  Tinnitus was initially clinically demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to have been etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).


2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in January 2006 from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter informed the appellant of what evidence was required 
to substantiate his claims for service connection.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence.  The January 2006 VCAA notice letter 
did not discuss the assignment of a disability evaluation and 
an effective date in compliance with Dingess/Hartman.  
Nevertheless, because the preponderance of the evidence is 
against the claims for service connection, no disability 
rating or effective date will be assigned.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and a report of VA 
examination.  Additionally, the claims file contains the 
veteran's and his wife's own statements in support of the 
claims.  The Board has carefully reviewed such statements and 
concludes that they have not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss and tinnitus, as organic diseases of the nervous 
system, will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for right ear hearing 
loss and tinnitus, so they must be denied.  38 C.F.R. 
§ 3.102.  

The report of the veteran's clinical entrance examination, 
dated in November 1953, revealed a whisper voice test score 
of 15/15, bilaterally.  It also noted that the veteran's 
ears, nose, and throat were normal.  The report of the 
veteran's clinical reenlistment examination, dated in October 
1957, revealed a whisper voice test score of 15/15, 
bilaterally.  It also noted that the veteran's ears, nose, 
and throat were normal.  

The veteran underwent audiometric examination on examination 
for an annual flying physical in April 1971.  The reported 
findings, in pertinent part, were:

HERTZ
500
1000
2000
3000
4000
Right
20
20
20
30
25

The veteran underwent audiometric examination on examination 
for retirement in April 1973.  The reported findings, in 
pertinent part, were:

HERTZ
500
1000
2000
3000
4000
Right
15
15
10
25
25

As the veteran's right ear revealed a whisper voice test 
score of 15 on entrance examination in November 1953, the 
presumption of soundness on induction attaches as to right 
ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

Tinnitus was not complained of or demonstrated on the 
enlistment examination in November 1953.  As such, the 
presumption of soundness also attaches as to tinnitus.

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, to include his military occupational specialty 
as a radio operator.  38 U.S.C.A. § 1154(a) (West 2002).  
However, the veteran's service medical records are entirely 
negative for any complaint, treatment, or diagnosis of 
tinnitus.  In contrast, the veteran's service medical records 
demonstrate right ear hearing loss was present in service, as 
shown on audiometric examinations in April 1971 and April 
1973.  The reported right ear hearing thresholds on those 
examinations exceeded 20 decibels at 3000 and 4000 Hertz.  
See Hensley (threshold levels above 20 decibels indicate some 
degree of hearing loss).  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the alleged incident in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

However, there is no objective evidence of tinnitus, or right 
ear hearing loss disability, during the years immediately 
following the veteran's discharge from active military 
service.  Indeed, right ear hearing loss disability for VA 
purposes, and tinnitus were initially demonstrated on VA 
audiometric examination in March 2006.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability, years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Although the Board concedes that the veteran was exposed to 
acoustic trauma in service, and according to the findings of 
VA audiology examination in March 2006, the veteran has 
tinnitus and sufficient right ear hearing loss to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual hearing loss disability for VA purposes, 
there is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting that his right ear hearing 
loss disability and tinnitus were incurred or aggravated 
during his active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  See also 38 C.F.R. § 3.385.  

Significantly, the VA examiner who performed the March 2006 
audiological evaluation opined that it was less likely as not 
that right ear hearing loss disability and tinnitus were 
caused by or a result of military related acoustic trauma.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

The veteran's representative has essentially argued (in the 
VA Form 646 and the informal hearing presentation) that the 
March 2006 VA audiologist did not give sufficient weight to 
Hensley upon rendering his opinion of etiology.  The Board 
notes, however, that the March 2006 VA examiner reviewed the 
claims file, elicited the veteran's medical history (service 
and post-service noise exposure), physically examined the 
veteran, and offered a rationale for his opinion.  Although 
the VA audiologist characterized the veteran's right ear 
hearing sensitivity as within the normal range at separation, 
in contrast to the above noted holding in Hensley, the 
examiner, nevertheless, considered the reported audiometric 
findings at that time in rendering an opinion.  In short, the 
Board finds that the March 2006 VA examiner's opinion to be 
adequate and highly probative of the issues on appeal.

As laypersons, the veteran and his wife simply do not have 
the necessary medical training and/or expertise to determine 
the etiology of his right ear hearing loss disability and 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See, too, Savage v. Gober 10 Vet. App. at 495-498.  
Because of this, their assertions (including those of the 
veteran's wife made in her April 2006 statement), alone, have 
no probative value without medical evidence substantiating 
them.  In view of the foregoing, the Board finds that the 
preponderance of the evidence is against his claims, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


